Citation Nr: 0300078	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, 
Attorney-at-law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to 
October 1945.  His numerous decorations include the 
Distinguished Flying Cross and the Air Medal with four oak 
leaf clusters.

The veteran evidently had little or no contact with VA 
until November 1997, when he filed a claim of entitlement 
to service connection for PTSD (described in this 
application for VA benefits as "combat fatigue").  In a 
July 1998 decision of the Department of Veterans Affairs 
Regional Office in Detroit, Michigan (the RO) , service 
connection was granted for PTSD; a 10 percent disability 
rating was assigned.  The veteran appealed that decision 
to the Board of Veterans' Appeals (the Board).  A  June 
2001 Board decision granted an increased evaluation of 30 
percent.

In February 2002, a claim was filed on behalf of the 
veteran for an increased disability rating for PTSD and 
for TDIU.  This matter comes to the Board on appeal of a 
June 2002 RO rating decision of the VA Regional Office in 
Detroit, Michigan (the RO) which denied the veteran's 
claims.    


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
symptoms including insomnia, nightmares, depression and 
avoidance of crowds.  The PTSD is not productive of 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; or impaired abstract thinking.

2.  The veteran has completed high school.  He worked in 
sales; he lasted worked full-time in 1985.

3.   The veteran's only service-connected disability is 
PTSD.  The veteran's service-connected disability does not 
prevent him from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess 
of 30 percent for service-connected PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002).

2.  The requirements for TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2001); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a rating in excess of the currently 
assigned 30 percent for PTSD.  He is also seeking TDIU.  
Neither the veteran nor his attorney has made any specific 
contentions with respect to why the Board should grant the 
issues on appeal.

In the interest of clarity, the Board will initially 
discuss whether this matter has been properly developed 
for appellate purposes.  A factual background which is 
common to both issues will be presented.  The Board will 
then address the issues on appeal.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2001)].  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issues 
addressed in this decision.  Specifically, in April 2002, 
the RO sent the veteran a letter, with a copy to his 
attorney, which discussed the requirements of the VCAA, 
including the responsibilities of the VA and the appellant 
with respect to obtaining evidence.  The veteran was 
informed that he was to provide the RO with the names, 
addresses, and approximate dates of treatment for all 
health care providers who may possess additional records 
relevant to the claims currently on appeal.  It was noted 
in the letter that the veteran had previously indicated 
that he had been treated at the Yale Community Health 
Center in 2000 and 2001, and the veteran was provided with 
a VA Form 21-4142, "Authorization for Release of 
Information," so that VA could obtains those records.  The 
veteran did not return VA Form 21-4142.  
The Board notes that the veteran indicated during a VA 
examination in May 2002 that he had not had any 
psychiatric care for the previous two years.  

The veteran was also provided with the appropriate law and 
regulations and informed of the kinds of evidence which 
would support his increased rating and TDIU claims in the 
September 2002 Statement of the Case.  
 
Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 38 C.F.R. 
§ 3.159 (2002).  

The veteran's service medical records are not on file.  
There is information in the file from the National 
Personnel Records Center that the records were destroyed 
by fire.  It is clear that additional attempts to obtain 
those records would be futile.  

There are several recent VA and private psychiatric 
examination reports on file.  These will be reviewed 
below.   

Accompanying the veteran's claim in February 2002 was a 
letter from his attorney.  This appears to be a form 
letter; the veteran's specific circumstances were not 
identified.  The veteran's attorney requested that the 
veteran be provided with "an examination of the veteran's 
service connected conditions".  The veteran only has one 
service-connected disability, PTSD.  A VA psychiatric 
examination was completed in May 2002.     

The veteran through his attorney also requested a VA 
social and industrial survey to measure his ability to 
function in a social and industrial setting.  No specific 
reason was offered as to why a social and industrial was 
needed in order for an informed decision to be made on the 
veteran's claims. 

Although the VCAA requires VA to obtain a medical 
examination or opinion when such examination or opinion is 
necessary in order to make a decision on the claim, there 
is no similar provision with respect to a social and 
industrial survey.  The veteran has been provided with VA 
psychiatric examinations.  The reports of these 
examinations contain findings regarding the nature and 
severity each of the veteran's service-connected PTSD.  In 
addition, these reports also contain discussion regarding 
the veteran's employment history and the impact of his 
service-connected disability on his employability.  
Neither the veteran nor his attorney have pointed to any 
additional information that could be obtained by providing 
a VA social and industrial survey.  As the Court has 
stated: "VA's . . . . 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support 
a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  The Board therefore believes that further 
development for the purpose of obtaining a VA social and 
industrial survey is not warranted.   

Finally, the veteran's attorney requested that the 
veteran's VA medical examination and treatment records be 
obtained.  VA psychiatric examination reports have been 
associated with the veteran's VA claims folder.  There is 
no indication that the veteran receives treatment for PTSD 
at a VA facility.   

The Board concludes that all available evidence which is 
pertinent to this claim has been obtained.  The veteran 
and his attorney have identified no possible evidence, 
other than the Yale Community Health Center records 
referred to above, for which the veteran did not return a 
signed authorization form. 

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  In a 
September 2002 substantive appeal (VA Form 9) signed by 
his attorney, the veteran indicated that he did not desire 
a hearing before a member of the Board.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the issues on appeal has been consistent 
with the provisions of the law.  Accordingly, the Board 
will proceed to a decision on the merits on the issues on 
appeal.  

Relevant Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

Specific schedular criteria - PTSD

The VA Schedule for Rating Disabilities contains the 
following ratings and schedular criteria:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

70% Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting 
names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p. 32]. 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up other children, is defiant at home, and is 
failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions 
or hallucinations or serious impairment in communication 
or judgment or inability to function in almost all areas. 
A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment 
in communication (e. g., largely incoherent or mute).  A 
GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), for rating purposes].

TDIU

VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is 
only one such disability, it must be rated at least 
60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to 
meet the percentage requirements for eligibility for a 
total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2001).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the 
Court referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to 
discuss whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.    

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as 
the result of service-connected disability shall be rated 
totally disabled, without regard to whether an average 
person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" 
is synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 
(O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  The Board 
is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 
100 percent disabled.  "While the term 'substantially 
gainful occupation' may not set a clear numerical standard 
for determining TDIU, it does indicate an amount less than 
100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed 
Cir. 2001).

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect 
some factor which places the claimant in a different 
position than other veterans with the same disability 
rating.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and 
that the thrust was whether a particular job was 
realistically within the capabilities, both physical and 
mental, of the veteran.

Factual Background 

Official records, contemporary newspaper clippings and the 
veteran's own statements make it clear that he was 
involved in significant aerial combat during World War II.  

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  In this case, however, there appears to be no 
pertinent medical evidence until approximately the time of 
filing of the veteran's initial claim of entitlement to 
service connection for PTSD.

It was noted on VA psychiatric evaluation in January 1998 
that the veteran had not been psychiatrically hospitalized 
in the past.  The veteran said that he had been working as 
a salesman in a used book store owned by his wife for the 
past twelve years.  The veteran was married with no 
children.  He fished and did yard work during the 
summertime.  He was active in service organization 
activities and said that he had friends.  The veteran said 
that he did not like to talk about his combat experiences, 
and he noted night sweats and difficulty sleeping due to 
his combat experiences.  

On mental status examination, the veteran was described as 
neatly groomed.  He was verbal, alert, and fully oriented.  
His speech was clear, relevant, and spontaneous.  His mood 
was depressed.  His affect was appropriate.  There were no 
auditory or visual hallucinations, and he did not have any 
suicidal or homicidal ideas.  His ability to add and 
subtract and to remember things after five minutes was 
unimpaired.  Proverbs and abstract interpretation were 
adequate.  His concentration and memory were good; his 
insight and judgment were intact.  He complained that his 
sleep was intermittently interrupted by intrusive dreams.  
Chronic PTSD was diagnosed.  Global assessment of 
functioning (GAF) was 70.

As noted in the Introduction, service connection was 
granted for PTSD in a July 1998 RO rating decision.  A 10 
percent disability rating was assigned.

According to a psychiatric evaluation report from S.I.A., 
M.D., received by VA in May 1999, the veteran was in 
combat during World War II and was considered to have met 
the criteria for PTSD.  The diagnoses were PTSD, chronic, 
possible delayed onset type; and adjustment disorder with 
mixed anxiety and depressed mood, chronic.  GAF was 59, 
with moderate symptoms.  It was noted that the evaluation 
indicated significant PTSD.

According to a February 2000 VA psychiatric examination 
report, the veteran lived with his wife.  The veteran 
talked about his war experiences and said that he had 
survivor guilt, intrusive distress when recalling his war 
experiences, and distressing dreams of war.  He said that 
he wanted to stay by himself and did not want to go 
anywhere except the VFW.  He noted difficulty sleeping, 
difficulty concentrating, depression, and some anxiety.  
He denied suicidal or homicidal ideation, as well as 
visual and auditory hallucinations.  He was not taking any 
psychotropic medication.  The veteran said that after 
leaving the service he worked in a factory for three or 
four years and then worked as a salesman for ten to twelve 
years; he did not work after that.  

On mental status examination in February 2000, the veteran 
did not appear to be in any acute distress.  His mood was 
dysphoric, and he was tearful when talking about his war 
experiences.  His speech was spontaneous, coherent, and 
relevant.  There was no sign of psychosis and no suicidal 
or homicidal ideations.  He was alert and fully oriented.  
He was able to remember two out of three things after five 
minutes, but was unable to do serial sevens.  His general 
fund of knowledge, as well as his insight and judgment, 
were fair.  PTSD was diagnosed, and GAF was 65.  It was 
noted that the veteran had some difficulty in social and 
occupational functioning but was able to maintain a stable 
relationship with his wife. 

In June 2001, the Board granted the veteran an increased 
disability rating.  In essence, applying the provisions of 
38 C.F.R. § 4.7, the Board found that the veteran's PTSD 
symptoms more nearly approximated those which would allow 
for the assignment of a 30 percent rating.  The Board 
further found that the veteran did not meet the criteria 
for a 50 percent rating under Diagnostic Code 9411.   

In connection with his current claim, the veteran was 
given another VA psychiatric examination in May 2002.  It 
was noted that the claims file was reviewed.  The veteran 
was living with his wife.  He last worked approximately 
twenty-five years ago in sales.  He helped his wife at a 
book store that she owned, and he frequently went to the 
VFW to spend time with other veterans and to be involved 
in projects.  He also reported that he was fairly close to 
his extended family and interacted socially with them.  He 
said that he had not had any psychiatric care in the 
previous two years.  He was apparently taking medications 
for physical problems.  The veteran said that he thought 
about the war on a regular basis, which made him tearful 
and upset.  He had difficulty sleeping and war-related 
nightmares.  He was somewhat hypervigilant and had 
difficulty relaxing.  He avoided crowds but enjoyed some 
activities with the VFW and with his wife.  

On mental status examination, the veteran was described as 
causally dressed.  His speech was of normal form and rate.  
His affect was generally appropriate, but he easily became 
tearful when war-related events were brought up.  He 
reported being depressed.  There were no hallucinations, 
delusions, or suicidal ideation.  According to the VA 
examiner, the veteran did not have a thought disorder.  
PTSD was diagnosed.  GAF score was 62.  It was noted that 
the veteran continued to report symptoms consistent with 
the diagnosis of PTSD.  He appeared to have meaningful 
interpersonal relationships with his wife and other 
veterans at the VFW.  Overall, according to the examiner, 
the veteran's PTSD appeared to be causing a mild social 
impairment.


1.  Entitlement to a rating in excess of 30 percent for 
the veteran's service-connected PTSD.

Schedular rating

It has been in essence contended by and on behalf of the 
veteran that his PTSD symptomatology, which is currently 
rated 30 percent disabling, is more severe than currently 
rated.  No specific contentions have been presented by or 
on behalf of the veteran.

As noted above, the veteran's service medical records are 
unavailable and appear to have been destroyed by a July 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board's analysis of the veteran's claim 
has been undertaken with this heightened duty in mind.  

The case law does not, however, lower the legal standard 
for proving a claim for service connection but rather 
increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable 
to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  In this case, it is uncontroverted that the 
veteran did not seek medical treatment for PTSD until 
recent years.  In a case such as this, where entitlement 
to compensation has already been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Therefore, the loss of 
the veteran's service medical records, although indeed 
unfortunate, is not crucial to the Board's inquiry, which 
must focus on the current level of disability.

The veteran's diagnosis has consistently been PTSD.  He 
is, therefore, most appropriately rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  S.I.A., M.D. 
diagnosed adjustment disorder with mixed anxiety and 
depressed mood as well as PTSD.  That diagnosis has not 
been replicated elsewhere in the medical reports.  In any 
event, the Board will ascribe all of the veteran's 
psychiatric symptomatology to his service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the 
absence of medical evidence which does so].   

The Board has carefully reviewed the evidence of record.  
There is evidence of PTSD symptoms involving insomnia, 
combat-related nightmares, avoidance of crowds and 
depression.  

As described in greater detail in the law and regulations 
section above, the currently assigned 30 percent 
disability rating is indicative of PTSD symptomatology 
which is productive of occupational and social impairment 
with occasional decrease in efficiency, although generally 
functioning satisfactorily, due to symptoms such a s 
depressed mood anxiety, chronic sleep impairment and 
memory loss.  This generally appears to be congruent with 
the veteran's reported symptoms and overall functioning.  
The evidence of record, which includes the report of a 
very recent VA psychiatric examination in May 2002, 
indicates that while the veteran may have some difficulty 
in establishing effective relationships, he is able to 
function socially, since he has friends at the VFW and 
gets along with his extended family.  

The question which must be answered is whether the 
veteran's PTSD symptomatology more nearly approximates 
that which would allow for the assignment of a 50 percent 
rating.  A review of the medical records indicates that 
the veteran does not have psychiatric symptomatology such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; and 
impaired abstract thinking.  In short, the identified PTSD 
symptomatology appears to be consistent with that which 
allows for a 30 percent rating; symptomatology consistent 
with a 50 percent or higher rating is not present.  The 
veteran himself has pointed to no such symptomatology.  

Moreover, the severity of the veteran's psychiatric 
symptoms has been described on VA examinations on file as 
being only mild to moderate.  Dr. S.I.A. indicated in the 
diagnosis that symptoms were moderate.  Similarly, the 
assigned GAF scores are consistent with mild to moderate 
symptoms.  The three VA assessments of record, in January 
1998, February 2000 and May 2002,  were 70, 65 and 62, 
respectively.  Dr. S.I.A. gave a GAF score of 59 in May 
1999. 

It should be noted that the veteran is approaching 80 
years of age and has not worked for many years.  There is 
no indication in the record that he would have any greater 
problems than an occasional decrease in efficiency and 
intermittent periods of inability to perform occupational 
tasks were he to find himself in a work environment.  As 
noted above, his PTSD symptoms include insomnia, 
nightmares depression and avoidance of crowds.  As 
discussed above, symptoms consistent with the assignment 
of a 50 percent rating are lacking.

Consequently, the Board finds that the disability picture 
for the veteran's service-connected PTSD does not more 
nearly approximate the criteria for a 50 percent 
evaluation.

Extraschedular considerations

In its September 2002 Statement of the Case, the RO cited 
38 C.F.R. § 3.321(b)(1) (2002) in the pertinent 
regulations and in denying the issue of an increased 
evaluation for PTSD.  It is clear that the RO considered 
the matter of an extraschedular rating in evaluating the 
veteran's PTSD claim (and, as discussed below, in 
evaluating the TDIU claim).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996); see also VAOPGCPREC 6-96.  As noted above, the RO 
has addressed the matter of an extraschedular rating.  The 
Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors 
which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization 
that would render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record reflects that the veteran has never been 
hospitalized for psychiatric symptomatology.  Indeed, he 
evidently is not seeking medical treatment for PTSD.    
Although he apparently has not been working full-time for 
many years, there is no medical evidence of symptoms which 
would cause marked interference with employment, and the 
veteran has pointed to no such symptomatology.  A review 
of the medical evidence, which has been reported in detail 
above, fails to disclose any unusual clinical 
manifestations which would take the veteran's disability 
out of the norm contemplated by the schedular criteria.  
In fact, his PTSD symptomatology has been described by 
examining health care professionals as mild to moderate.      

There is no question that the veteran experiences 
problems, such as insomnia and depression, due to his 
service-connected PTSD.  However, these symptoms are 
contemplated in the currently assigned disability rating.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition 
that industrial capabilities are impaired].

Accordingly, the Board determines that referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.

2.  Entitlement to TDIU.

The veteran's only service-connected disability is PTSD.  
As discussed in some detail above, the Board has 
determined that the current manifestations of the 
veteran's PTSD do not warrant a disability rating in 
excess of 30 percent.  Therefore, the veteran does not 
meet the minimum schedular criteria for a total rating 
based on unemployability.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disability should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2002).  
This matter has been discussed at some length in 
connection with the first issue on appeal, and the Board 
will not belabor the conclusion that the evidence does not 
suggest that an extraschedular rating should be considered 
in this case.

According to the evidence on file, the veteran has 
completed high school and has worked as a salesman; it 
appears that he last worked full-time in 1985.  Although 
the veteran's service-connected PTSD clearly causes 
industrial impairment, as evidenced by his current 30 
percent rating, the evidence does not show that the 
veteran's PTSD, by itself, prevents him from substantially 
gainful employment.  He is oriented; his speech is normal; 
his judgment is, at least, fair; and his thinking is 
unimpaired.  Moreover, GAF scores on VA and private 
examinations between January 1998 and May 2002 were from 
59 to 70, with the most recent score of 62; GAF scores of 
51-60 involve moderate symptoms or impairment and scores 
between 61 and 70 indicate mild symptoms or impairment.  
See DSM-IV, pages 46-47.  Examiners have concluded that 
the veteran's impairment due solely to PTSD symptomatology 
is mild to moderate.  None of the examiners has suggested 
that the veteran's PTSD is sufficient by itself to render 
the veteran unemployable.  

Therefore, the Board has concluded that the veteran's 
claim for TDIU does not warrant referral to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  

In short, for reasons and bases expressed above, the Board 
concludes that the veteran's claim of entitlement to TDIU 
is denied. 


ORDER

Entitlement to an increased evaluation for PTSD is denied.

Entitlement to TDIU is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

